Citation Nr: 0704315	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-36 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to exposure to herbicides.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel








INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
diabetes mellitus, type II.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange during service.  

2.  Competent medical opinion reflects the conclusion the 
veteran has diabetes mellitus, type II.

CONCLUSION OF LAW

The criteria for establishing service connection for diabetes 
mellitus, type II have been met. 38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(e), 3.313 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
diabetes mellitus, type II, which represents a complete grant 
of the benefit sought on appeal.  See Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Thus, no discussion of VA's duties to 
notify and assist is required.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110: 38 C.F.R. § 3.303(a).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2005). Service connection for 
a diabetes mellitus may be presumed if manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309

Service connection may also be granted on a presumptive basis 
for certain diseases (including diabetes mellitus, type II) 
associated with exposure to certain herbicide agents, even 
though there is no record of such disease during service, if 
they manifest to a compensable degree anytime after service, 
in a veteran who had active military, naval, or air service 
for at least 90 days, during the period beginning on January 
9, 1962, and ending on May 7, 1975, in the Republic of 
Vietnam, including the waters offshore, and other locations 
if the conditions of service involved duty or visitation in 
Vietnam. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 
3.313. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the medical and lay 
evidence.  The service medical records are negative for any 
complaint or treatment for diabetes mellitus, and the veteran 
does not contend otherwise.  He instead asserts that service 
connection is warranted because has diabetes mellitus, type 
II that was caused by exposure to Agent Orange and other 
herbicides while stationed in Vietnam.  Therefore, the Board 
will focus its discussion on the evidence that relates to 
that issue.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

The file contains medical evidence from various physicians.  
A March 2001 letter from Dr. Frank Miller, M.D. states that 
the veteran is "status post kidney transplant, secondary to 
type II, diabetes mellitus."  Further, Dr. John Tapp, II, 
M.D., in December 2006, reported that the veteran was 
diagnosed with diabetes mellitus, type II in the course of 
his treatment.

Of particular significance, the veteran's treating VA 
physician opined in a December 2006 statement that the 
veteran currently suffers from diabetes mellitus, type II.  
This physician went on to provide a detailed rationale in 
support of this diagnosis.

In light of the medical opinions the veteran has diabetes 
mellitus type II, and his service in Vietnam from March 1966 
to March 1968, the Board finds that the evidence supports his 
claim of entitlement to service connection for diabetes 
mellitus, type II on a presumptive basis.


ORDER

Service connection for diabetes mellitus, type II is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


